DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification and other documents in the file wrapper is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
While the claim language labeling lenses and surfaces “first”, “second”, “third”, and “fourth” does not clearly layout the scope of the claim as may be intended, the modifiers are given their broadest reasonable interpretation in light of the Specifications.  In this instant, Claims 2-7 use these phrases but there the phrases do not further limit the scope of the invention other than to distinguish similar elements within a claimed invention itself.  For example, the modifiers “second” and “third” within the same claim and modifying similar elements (e.g. lenses) will be understood only to limit the claim to two separate lenses.  This language will not be interpreted as implicitly requiring a first lens, for example, nor will it be 
Further, for the same of expediting prosecution, it should be clarified that the phrasing “light-in surface” and “light-out” surface are taken according to their broadest reasonable interpretation.  As lenses provide transparent interfaces that simultaneously perform the function of light input and output, each surface of a lens transmitting light is reasonably construed as a light-in and a light-out surface.  It is believed clarity could be provided to the claim by requiring the sequence of surfaces from object-side (or display-side) to sensor-side and then these surfaces could be limited as planar or convex as intended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. 2012/0105400 to Mathew et al. (hereinafter Mathew).
Regarding claim 1, Mathew discloses a display device (device 10, Figs. 1-3), comprising: a display panel (display 14, e.g. Figs. 1-3 & 9-14) having a light-transmitting zone (unpolarized window 130 and volume between window 130 and lens structure 126, Fig. 9); and 
Regarding claim 2, Mathew discloses the lens assembly comprises a first plano-convex lens (top lens 127 of lens structure 126-1, Fig. 8) with a first light-in surface being a flat surface (Fig. 8) toward the light-transmitting zone and a first light-out surface being a curved surface toward the image sensor (Fig. 8; [0070]). Note: The Claim Interpretation clarifies the broadest reasonable interpretation of the claim and thus anticipation.
Regarding claim 3, Mathew discloses the lens assembly also comprises at least one first convex lens (lens adjoining layer 126-2, Fig. 8) disposed between the first plano-convex lens (top lens 127 of lens structure 126-1, Fig. 8) and the image sensor (sensor 118, Fig. 8). Note: The Claim Interpretation clarifies the broadest reasonable interpretation of the claim and thus anticipation.
Regarding claim 4, Mathew discloses the lens assembly comprises a second plano-convex lens (fourth lens from top of lens structure 126-1, Fig. 8) with a second light-in surface being a curved surface toward the light- transmitting zone and a second light-out surface being a flat surface toward the image sensor (Fig. 8). Note: The Claim Interpretation clarifies the broadest reasonable interpretation of the claim and thus anticipation.
Regarding claim 5, Mathew discloses the lens assembly also comprises at least one second convex lens (second lens from top of lens structure 126-3, Fig. 8) disposed between the second plano-convex lens (fourth lens from top of lens structure 126-1, Fig. 8) and the display panel (sensor 118, Fig. 8). Note: The Claim Interpretation clarifies the broadest reasonable interpretation of the claim and thus anticipation.
Regarding claim 6, Mathew discloses the lens assembly comprises a third plano-convex lens (fourth lens from top of lens structure 126-1, Fig. 8) with a third light-in surface being a flat surface toward the light-transmitting zone as well as a third light-out surface being a curved surface toward the image sensor (Fig. 8); and a fourth plano-convex lens (top lens of lens structure 126-2, Fig. 8) with a fourth light-in surface being a curved surface toward the third plano-convex lens as well as a fourth light-out surface being a flat surface toward the image sensor (Fig. 8, [0070]). Note: The Claim Interpretation clarifies the broadest reasonable interpretation of the claim and thus anticipation.
Regarding claim 7, Mathew discloses the lens assembly also comprises at least one third convex lens (third lens from top of lens structure 126-1, Fig. 8) disposed between the third plano-convex lens and the fourth plano-convex lens (third lens is between top-most and fourth top-most lenses of lens structure 126-1).
  Regarding claim 8, Mathew discloses the image sensor has a light-receiving zone (above sensor 118, Fig. 8) which the light transmitted from the lens assembly completely enters (Fig. 8-9).
 Regarding claim 9, Mathew discloses the display panel comprises: a transparent substrate (rear polarizer 50, Fig. 4), wherein the lens assembly is located on the bottom side of the transparent substrate (Fig. 9); an array substrate (transistor layer 52 controlling display pixels, Fig. 4; [0044],[0056],[0058]) disposed on the transparent substrate layer and having a display zone with sub-pixel areas and non-pixel areas (inherent to digital displays having finite resolution) located between the sub-pixel areas; a slot running through the array substrate (see note below and Figs. 9, 11), wherein the slot corresponding to the light-transmitting zone is filled with transparent material (Figs. 9 & 11); a thin film encapsulation layer (polarizer 58, Fig. 4) disposed on the array substrate; and a glass cover (glass color filter 60, Fig. 4; [0059]) covering on the thin film encapsulation layer.  The language requiring a slot to be filled is interpreted merely as a functional slot and not a physical slot.  The claimed slot is a transparent portion .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mathew in view of  US PG Pub. 2014/0184521 to Kwong et al. (hereinafter Kwong).
Regarding claim 10, Mathew discloses the claimed invention as cited above though does not explicitly disclose a thickness of the lens assembly is 0.5 to 5mm.
Kwong discloses a thickness of the lens assembly is 0.5 to 5mm ([0010]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claim lens thickness as taught by Kwong with the system as disclosed by Mathew.  The motivation would have been to provide a lens assembly thickness that does not limit how thin a display may be made ([0010]).






Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872